Application, pursuant to CPLR 7002 (subd. [b], par. 2) for writ of habeas corpus and for other relief denied as insufficient. The papers submitted fail to demonstrate that petitioner’s incarceration is illegal or that he is presently being restrained in excess of constitutional guarantees. That part of the application which requests dismissal of a pending indictment is denied without prejudice to a proper motion directed to the trial court pursuant to GPL 210.20. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Kane, JJ., concur.